United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Dean, for the appellant
Office of Solicitor, for the Director

Docket No. 09-895
Issued: December 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ wage-earning capacity overpayment decision dated February 8, 2008,
and an overpayment decision dated November 20, 2008. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the wage-earning capacity and overpayment
decisions.
ISSUES
The issues are: (1) whether the Office properly determined appellant’s wage-earning
capacity based upon actual earnings as of May 12, 2007; (2) whether appellant received an
overpayment in the amount of $12,297.61 for the period May 12, 2007 through January 19,
2008; and (3) whether the Office properly found appellant was at fault in creating the
overpayment and that the overpayment could not be waived because appellant’s income
substantially exceeded current ordinary and necessary living expenses.

FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 31-year-old clerk, filed a Form
CA-1 claim for benefits on December 14, 2002, alleging that she sustained an emotional
condition causally related to sexual harassment in the employing establishment. The Office
accepted her claim for acute post-traumatic stress. In its May 5, 2003 letter accepting the claim,
it advised appellant:
“You are expected to return to work (including light-duty or part-time work, if
available) as soon as you are able. Once you return to work, or obtain new
employment, notify this office immediately. Full compensation is payable only
while you are unable to perform the duties of your regular job because of your
accepted employment-related condition. If you receive a compensation check
which includes payment for a period you have worked, return it to us immediately
to prevent an overpayment of compensation.” (Emphasis added.)
By decision dated March 16, 2004, the Office terminated appellant’s compensation
benefits for refusing an offer of suitable work. By decision dated May 6, 2004, it denied a merit
review of appellant’s case. In a December 9, 2004 decision,1 the Board reversed the Office’s
March 16 and May 4, 2004 decisions, finding that the Office failed to meet its burden to
terminate appellant’s compensation pursuant to section 8106(c). Following the Board’s reversal
of the suitable work termination, by letter dated May 4, 2005, the Office informed appellant that
her loss of wage-earning capacity, every four weeks had been determined to be $1,284.00.
By letters dated May 10, 2007, the employing establishment informed appellant that she
had been selected for reassignment as a part-time city carrier, effective May 12, 2007.
By letter dated May 11, 2007, appellant informed the Office that she was returning to
work effective May 12, 2007. She stated that she had accepted a bargaining unit transfer
assignment with the employing establishment; she noted that the position was the product of an
in-service transfer program available to bargaining unit employees and was not a position which
resulted from a permanent job offer from the Office. Appellant asserted that this type of
position, obtained through transfer, did not result in a position with the same benefits, standing
and pay rate she had as of the date of injury. She advised that because she was changing job
titles from clerk to city carrier she did not know what her new hourly pay rate would be.
Appellant noted that, because this was a transfer and not a permanent job offer, she was not
guaranteed 40 hours per week, no longer got paid holidays, no longer had a fixed five-day-perweek, eight-hour-per-day schedule.
Appellant returned to work with the employing establishment on May 12, 2007. The
Office, however, continued to pay her disability compensation until January 16, 2008.
The record contains a July 27, 2007 Office memorandum indicating that appellant’s
husband telephoned the claims examiner to ask about appellant’s pay status. The memorandum
stated that appellant’s husband noted that appellant was working again and had inquired about
1

Docket No. 06-824 (issued January 26, 2007).

2

whether she was still entitled to loss of wage-earning capacity benefits; in a return call, the
claims examiner stated that he talked to appellant’s husband about her wife’s wage-earning
capacity and her “part-time job.”
On November 13, 2007 appellant completed a Form EN1032 wherein she certified that
since May 12, 2007 she had worked as a part-time flexible city letter carrier, with no guarantee
of a 40-hour workweek. She also noted that only 8 of the 24 weeks since she returned to work
had been 40-hour weeks. Appellant noted that her hourly pay rate was $24.95.
In an Office memorandum dated January 31, 2008, entitled “comp[ensation] termination
sheet” appellant’s pay rate was noted, as well as the proposed reason for terminating appellant’s
compensation. The reason stated for terminating her compensation was noted as “claimant
returned to full[-]time work.”
By decision dated February 8, 2008, the Office determined that her new position as city
carrier with the employing establishment fairly and reasonably represented her wage-earning
capacity. It found that appellant had returned to work on May 12, 2007 and that her actual
earnings, which it stated were $998.00 per week, met or exceeded the current wages of the job
held when injured. Therefore, pursuant to 5 U.S.C. § 8106 and 5 U.S.C. § 8115 her entitlement
to compensation for wage loss ended as of May 12, 2007, the date she was reemployed.
An Office form dated September 17, 2008, entitled “Manual Adjustment Form” noted
that appellant had returned to full-time work on May 12, 2007, but continued to receive wageearning capacity through January 19, 2008.
By letter dated September 17, 2008, the Office made a preliminary determination that an
overpayment of compensation had occurred in the amount of $12,297.61 covering May 12, 2007
through January 19, 2008. It found that appellant was at fault in creating the overpayment
because she should have known that she was not entitled to receive compensation payments after
she returned to work. The Office informed appellant that if she disagreed with the decision she
could, within 30 days, submit evidence or argument to the Office, or request a prerecoupment
hearing with the Branch of Hearings and Review.
On September 29, 2008 appellant completed and returned the Form OWCP-20 outlining
her income and assets as well as her household expenses and debts, including mortgage
payments and checking accounts. In addition, she requested that the Office issue a decision
based on the issues of fault and waiver of recovery of overpayment.
In a letter accompanying the form, appellant stated that she was not at fault for the
creation of the overpayment because: (a) she spoke by telephone with an Office claims examiner
on April 20, 2007 to clarify her pay status, and he allegedly told her that he would monitor her
reemployment status and assured her there was no possibility that an overpayment situation
would develop; (b) she had previously returned to work with another employing establishment,
the Transportation Security Administration, and had been receiving benefits through a loss of
wage-earning capacity (LWEC) determination; and (c) she submitted a letter to the Office on
May 11, 2008, informing it that she was returning to work with the employing establishment
effective May 12, 2008 and asking the Office about the net impact of her reemployment with the

3

employing establishment on her LWEC and medical benefits, and whether the Office required
any additional information. She stated on the form that she had attached documents and an
explanation of how the overpayment occurred; however, these documents were not submitted to
the Office within 30 days.
In a decision dated November 20, 2008, the Office finalized the preliminary
determination regarding the overpayment of $12,297.61. It stated that she should have been
aware she was not entitled to receive compensation checks after she returned to work on
May 12, 2007. The Office found that appellant was at fault in the creation of the overpayment,
however waiver could not be granted because appellant’s household monthly income
substantially exceeded what was necessary to meet current ordinary and necessary living
expenses.
LEGAL PRECEDENT -- ISSUE 1
Generally, wages earned are the best measure of a wage-earning capacity and, in the
absence of evidence showing that they do not fairy and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.2
ANALYSIS -- ISSUE 1
The Board finds that the Office improperly determined appellant’s wage-earning
capacity.
The Board notes initially that appellant has alleged that she was receiving compensation
benefits based upon a wage-earning capacity determination prior to her return to work on
May 12, 2007. Following the Board’s reversal of the suitable work termination, the Office
determined appellant’s entitlement to compensation benefits. Its letter dated May 4, 2005
appears to be an informal set off of wages, and not a formal wage-earning capacity
determination.
By decision dated February 8, 2008, the Office determined that appellant had returned to
work as a city carrier with the employing establishment and that her earnings in this position
fairly and reasonably represented her wage-earning capacity. It found that appellant had returned
to work on May 12, 2007 and that her actual earnings, which it stated were $998.00 per week,
met or exceeded the current wages of the job held when injured.
Appellant had however certified in a Form EN1032 dated November 13, 2007 that her
hourly pay rate in the part-time city carrier position was $24.95. The Office determined that
appellant’s actual earnings were $998.00 per week. If the hourly pay rate of $24.95 is multiplied
by 40 hours, actual earnings would total $998.00 per week. The record reflects that appellant
returned to a part-time position. The return to work offer made by the employing establishment
noted that the position was a part-time position and appellant certified on November 13, 2007
that only 8 of the 24 weeks she had worked had been full time.

2

Connie L. Potratz-Watson, 56 ECAB 316 (2005).

4

As the Office determined appellant’s actual earnings using a 40-hour weekly rate, while
appellant worked in a part-time position, it did not properly determine that appellant’s “actual
earnings” fairly and reasonably represented her wage-earning capacity.
LEGAL PRECEDENT -- ISSUE 2
Compensation for total disability under the Act is payable when the employee starts to
lose pay.3 Compensation for wage loss due to disability is available only for any periods during
which an employee’s work-related medical condition prevents her from earning the wages
earned before the work-related injury.4
ANALYSIS -- ISSUE 2
The Office found that appellant received an overpayment during the period in question
because she continued to receive checks for temporary total disability compensation after
returning to full-time work on May 12, 2007. It calculated an overpayment of $12,297.61 by
determining that appellant had an effective pay rate as of May 12, 2007 in the amount of
$1,361.00, and multiplying this figure by nine, the number of pay periods in which she continued
to receive checks until January 19, 2008, which amounted to $12,249.00. The Office then added
$48.61, the prorated amount in salary representing May 12, 2007, the first day she returned to
work, which was also the last day of the pay period in which she returned to work, for a total
overpayment of $12,297.61.5 Based on this determination, it found that appellant received an
overpayment of compensation in the stated amount during that period. The Board notes,
however, that appellant did not return to a full-time job in May 2007, as the Office determined.
Nevertheless, the Office determined that appellant had an effective pay rate as of May 12, 2007
in the amount of $1,361.00, consistent with a position as a full-time employee.
To determine whether an overpayment of compensation occurred in this case and to
calculate the proper amount of overpayment, the Office was required to review the record and
make an accurate determination of appellant’s job status, wage-earning capacity and actual rate
of pay. Instead, the Office neglected the evidence of record and based its overpayment finding
on the salary of a full-time employee, despite ample documentation in the instant record that
appellant had returned to part-time employment. For this reason the overpayment of
compensation must be set aside. The case is therefore remanded to the Office for a
redetermination of the issue of overpayment and, if necessary, the amount of overpayment.

3

20 C.F.R. § 10.401(a) (2003).

4

Id. at § 500(a) (2003).

5

The Office’s September 17, 2008 pay rate worksheet indicated that appellant returned to work on May 12, 2007,
the last date of the pay period. It therefore divided $1,361.00 by 28, the number of days in the pay period, to arrive
at the one-day overpayment figure of $48.61, which it then added to the nine-month overpayment of $12,249.00, for
a total overpayment of $12,297.61.

5

LEGAL PRECEDENT -- ISSUE 3
The Office’s regulations at 20 C.F.R. § 10.433(a) further provide: “OWCP may consider
waiving an overpayment only if the individual to whom it was made was not at fault in accepting
or creating the overpayment.” The regulations further provide that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
she receives from the Office are proper. Under the regulations, a recipient will be found to be at
fault with respect to creating an overpayment if the recipient “accepted a payment which he or
she knew or should have known to be incorrect.”6
ANALYSIS -- ISSUE 3
In the final overpayment determination, the Office determined that appellant was at fault
in the creation of the overpayment, because she accepted compensation benefits after she
returned to work on May 12, 2007. Appellant has alleged that she believed she was entitled to
receive continuing compensation benefits because she was receiving compensation pursuant to a
wage-earning capacity determination. The Office proceeded to a waiver determination, even
though it stated that appellant had been determined to be at fault in the creation of the
overpayment. An overpayment of compensation can not be waived if appellant is at fault in the
creation of the overpayment. Given the contrary findings of fact concerning waiver of
overpayment, and the fact that the Office never addressed appellant’s allegations regarding her
continuing entitlement to compensation benefits after her May 12, 2007 return to work because
of the prior wage-earning capacity determination, the Office’s determination of fault must also
be set aside.
CONCLUSION
The Board reverses the February 8, 2008 wage-earning capacity determination and the
November 20, 2008 Office determination that appellant received an overpayment of
compensation in the amount of $12,297.61 for the period May 12, 2007 through
January 19, 2008. After such further development as necessary the Office shall issue a de novo
decision regarding appellant’s receipt of overpayment of compensation.

6

20 C.F.R. § 10.433(a)(3) (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the November 20 and February 8, 2008 decisions
of the Office of Workers’ Compensation Programs be reversed and remanded for
redetermination of the issue of overpayment.
Issued: December 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

